DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1, 2, 4, 10, 14, 15, 20, 22 and 26, in the reply filed on 10/7/2022 is acknowledged.  Claims 27, 28, 30, 36, 40, 41, 46, 48, 52, 54, 55, 63, 67, 68, 72, 74 and 78-80 are withdrawn.  Claims 1, 2, 4, 10, 14, 15, 20, 22 and 26 are now pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1, 15 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the phrase “neutralizing amount” needs to be defined.
	In claim 15, the phrase “alkali metal/alkaline earth metal” needs to be defined.
	In claim 22, the word “sufficient” needs to be defined.	

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 1, 2, 4, 10, 14, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starsinic (US Patent 6,174,153) as evidenced by Refractiveindex (Refractiveindex.info website, 2008-2022) and Chemeurope (Chemeurope.com, 1997-2022).
	Starsinic discloses a method for preparing a polymer composition by incorporating an acid neutralizing agent such as aluminum silicate into an olefin polymer (claims 1, 2, 20).
The limitations of claim 2 can be found in Starsinic at col. 3, lines 53-54, where it discloses the ethylene polymer.
The limitations of claim 4 can be found in Starsinic at col. 3, line 60, where it discloses the ethylene/propylene copolymers.
The limitations of claim 10 can be found in Starsinic at col. 3, line 57, where it discloses the linear low density polyethylene.
The limitations of claim 14 can be found in Starsinic at col. 4, lines 42-44, col. 5, line 15, where it discloses the ethylene, C4-C8 α-olefin copolymer with a diene such as a butadiene.  
The limitations of claim 22 can be found in Starsinic at col. 6, line 51, where it discloses the 200 to 2000 ppm.  
	The limitations of claim 26 can be found in Refractiveindex and Chemeurope, where it discloses the refractive index of polyethylene being 1.519 and aluminum silicate being 1.56.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

9.	Claims 1, 4, 10, 15, 20 and 22 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Hagiwara et al. (US Patent 4,959,268).
	Hagiwara et al. disclose a method for preparing a polymer composition by incorporating an amorphous aluminosilicate particles into a polymer (abstract, claims 1, 8).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to neutralizing an acid would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Hagiwara et al. at col. 6, line 51, where it discloses the polyethylene.
The limitations of claim 4 can be found in Hagiwara et al. at col. 6, line 51, where it discloses the polypropylene.
The limitations of claim 10 can be found in Hagiwara et al. at col. 6, line 51, where it discloses the polyethylene.
The limitations of claim 15 can be found in Hagiwara et al. at col. 4, lines 16-17, where it discloses the sodium or magnesium.  
The limitations of claim 20 can be found in Hagiwara et al. at claim 8, where it discloses the particle diameter of 20 microns or less.  
The limitations of claim 22 can be found in Hagiwara et al. at claim 5, where it discloses the 0.005 to 50% by weight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762